COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-17-00383-CV

In re Max Grossman                         §    Original Proceeding

                                           §    From the 384th District Court

                                           §    of El Paso County (2017-DCV-2528)

                                           §    December 7, 2017

                                                Opinion by Chief Justice Sudderth

                                   JUDGMENT

      This court has considered Relator Max Grossman’s petition for writ of

injunction.   We grant Relator’s petition.      Accordingly, it is ordered that the

temporary injunction placed by the El Paso Court of Appeals and then clarified in

its second amended emergency order of September 12, 2017 shall remain in

effect during the pendency of the interlocutory appeal (02-17-00384-CV).

      It is further ordered that Real Party in Interest the City of El Paso shall pay

all of the costs of this appeal, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By /s/ Bonnie Sudderth
                                         Chief Justice Bonnie Sudderth